Defendant has petitioned for a rehearing. He particularly complains on account of this court's holding as to the sufficiency of the evidence to sustain the verdict and challenges the statements in the opinion as to the effect of the testimony of the witness Mrs. Gilbertson. The particular statement on which he chiefly predicates his complaint in this regard, is that wherein the court, speaking of Mrs. Gilbertson's testimony, says: "Mrs. Gilbertson saw two cars, one closely following the other and corresponding in description to the cars driven by the defendant and the car in which Wright pursued him. She saw the package (later found to contain alcohol) thrown out in front of her house, but she could not identify the occupant of the car from which it was thrown. It is true she says that the second car contained but one person, whereas both Wright and Everett Routier were in the pursuing car. On the other hand, she says that thoughshe was looking out of her window she observed no other two carspass." The sentence in italics is the statement to which the defendant takes exception. The record touching this point is as follows:
"Mrs. H.R. Gilbertson re-called for re-direct examination by Mr. Downey:
"Q. At the time you related of noticing this car throw out this package, where were you looking at the time? A. I was sitting in my home.
"Q. Were you looking out of the window? A. Yes, I was. I was sitting at the radio and that happened to be facing out toward the street.
"Q. Mrs. Gilbertson, did you notice on that day, that afternoon, did you notice any other two cars pass your house close together? A. No, I didn't.
"Q. Did you notice any other two coupes passing at any time? A. No, I didn't.
"Q. These are the only two? A. Yes, sir.
Cross-examination by Mr. Cuthbert:
"Q. At this particular time you say you were listening to the radio? A. Yes, sir. *Page 457 
"Q. You were not watching for cars? A. No, but I happened to be looking out of the window when these cars went by.
"Mr. Cuthbert: That is all.
"Mr. Downey: That is all."
It would seem that the sentence to which the defendant takes exception is justified. Mrs. Gilbertson was listening to her radio. She sat looking out of the window facing the street. She saw two coupes, one closely following the other. She saw the cans thrown from the first. Shortly thereafter she saw the grocery man pick up the cans. Shortly after that she saw the sheriff and Wright searching the roadside. She was enough interested to go out and inquire if they had lost a package. Evidently she was curious. Though she does not say so, the inference must be drawn that she continued to look after she saw the two coupes drive by close together and observed the cans thrown from the first.
Petition denied.
CHRISTIANSON, Ch. J., and BURR, BIRDZELL and BURKE, JJ., concur.